Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 1 of 10 PageID 75




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

   DORIS ROSARIO and LUIS ORTIZ,

                           Plaintiffs,

   v.                                                            Case No: 6:21-cv-713-RBD-LRH

   PETLAND ORLANDO SOUTH, INC. and
   ERIC DAVIES,

                           Defendants.


                                  REPORT AND RECOMMENDATION
   TO THE UNITED STATES DISTRICT COURT:

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       JOINT MOTION FOR APPROVAL OF FLSA
                           SETTLEMENT AGREEMENT AND INCORPORATED
                           MEMORANDUM OF LAW (Doc. No. 14)

             FILED:        July 6, 2021



             THEREON it is RECOMMENDED that the motion be GRANTED in part
             and DENIED in part.

   I.        BACKGROUND.

             On April 22, 2021, Plaintiffs Doris Rosario and Luis Ortiz filed this action against

   Defendants Petland Orlando South, Inc. and Eric Davies. Doc. No. 1. The complaint contains

   only one count: recovery of overtime compensation Defendants allegedly failed to pay in violation

   of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. Id. at 7–9.
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 2 of 10 PageID 76




           On June 17, 2021, before Defendants responded to the complaint, the parties filed a Joint

   Stipulation of Dismissal with Prejudice, stating that they had resolved the case by agreement

   wherein Plaintiffs would receive full relief on their FLSA overtime claims. Doc. No. 12. The

   Court entered an Order striking that Joint Stipulation, however, because the parties did not provide

   a copy of their settlement agreement to the Court, and thus, the Court could not evaluate whether

   the settlement was a “compromise” within the meaning of Lynn’s Food Stores, Inc. v. United States,

   679 F.2d 1350 (11th Cir. 1982). Doc. No. 13.

           On July 6, 2021, the parties filed the above-styled Joint Motion for Approval of FLSA

   Settlement Agreement. Doc. No. 14. With the motion, the parties have included fully executed

   copies of Confidential Settlement Agreements (“Settlement Agreements”) between the individual

   Plaintiffs and both Defendants. Doc. No. 14-1. The parties again state that Plaintiffs are receiving

   full compensation for their FLSA overtime claims, thus, according to the parties, the Settlement

   Agreements are facially reasonable. Doc. No. 14, at 1. The parties ask the Court to approve the

   Settlement Agreements and to dismiss the case with prejudice. Id. at 7. 1

           The joint motion was referred to the undersigned for issuance of a report and

   recommendation, and the matter is ripe for review.

   II.     APPLICABLE LAW.

           In Lynn’s Food, the Eleventh Circuit explained that claims for compensation under the FLSA

   may only be settled or compromised when the Department of Labor supervises the payment of back



           1
              The day after the parties filed their motion for settlement approval, the undersigned ordered the
   parties to file a notice stating whether or not they had entered into any other agreement (oral or written) that
   had not yet been disclosed to the Court, and that was related in any way to the present case and contained
   any of the following provisions: (1) a release extending beyond the FLSA claims in this case; (2) a
   confidentiality provision; or (3) a non-disparagement provision. Doc. No. 15. Later that day, the parties
   filed a joint notice stating that “no other agreements exist other than those previously filed and disclosed to
   this Court.” Doc. No. 16.



                                                         -2-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 3 of 10 PageID 77




   wages or when the district court enters a stipulated judgment “after scrutinizing the settlement for

   fairness.” Lynn’s Food, 679 F.2d at 1353. A court may enter an order approving a settlement only

   if it finds that the settlement “is a fair and reasonable resolution of a bona fide dispute,” of the

   plaintiff’s FLSA claims. Id. at 1353–55. In doing so, the Court should consider the following

   nonexclusive factors:

                  • The existence of collusion behind the settlement.

                  • The complexity, expense, and likely duration of the litigation.

                  • The state of the proceedings and the amount of discovery completed.

                  • The probability of plaintiff’s success on the merits.

                  • The range of possible recovery.

                  • The opinions of counsel.

   Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). The

   Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims that

   are actually in dispute. Lynn’s Food, 679 F.2d at 1354. However, courts have held that “[w]here

   the employer offers the plaintiff full compensation on his FLSA claim, no compromise is involved

   and judicial approval is not required.” Park v. Am. Servs. of Cent. Fla., Inc., No. 6:06-cv-882-Orl-

   22JGG, 2007 WL 430651, at *2 (M.D. Fla. Feb. 3, 2007) (citing MacKenzie v. Kindred Hosp. East,

   L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D. Fla. 2003)).

          When a settlement agreement includes an amount for attorneys’ fees and costs, the “FLSA

   requires judicial review of the reasonableness of counsel’s legal fees to assure both that counsel is

   compensated adequately and that no conflict of interest taints the amount the wronged employee

   recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009)




                                                    -3-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 4 of 10 PageID 78




   (per curiam). 2 The parties may demonstrate the reasonableness of the attorneys’ fees by either: (1)

   demonstrating the reasonableness of the proposed attorneys’ fees using the lodestar method; or (2)

   representing that the parties agreed to plaintiff’s attorneys’ fees separately and without regard to the

   amount paid to settle the plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp.

   2d 1222, 1228 (M.D. Fla. 2009).

   III.    ANALYSIS.

           A.        Whether Plaintiffs Have Compromised Their FLSA Claims.

           Under the terms of the Settlement Agreements, Defendants will pay Plaintiff Rosario a total

   of $7,764.00, allocated as follows: (1) $2,264.00 payable to Plaintiff Rosario as compensation for

   her unpaid overtime wages; (2) $2,264.00 payable to Plaintiff Rosario as compensation for

   liquidated damages on her overtime claim; and (3) $3,236.00 to her counsel in attorney’s fees and

   costs. Doc. No. 14-1, at 2–3 ¶ 1. Defendants will also pay Plaintiff Ortiz a total of $7,236.00,

   allocated as follows: (1) $2,000.00 payable to Plaintiff Ortiz as compensation for his unpaid

   overtime wages; (2) $2,000.00 payable to Plaintiff Ortiz as compensation for liquidated damages on

   his overtime claim; and (3) $3,236.00 to his counsel in attorney’s fees and costs. Doc. No. 14-1, at

   10–11 ¶ 1.

           The parties settled this case before Plaintiffs provided the Court with any information about

   the value of their FLSA overtime claims. However, in the joint motion, the parties state that after

   exchanging records and engaging in settlement discussions, they resolved this case by agreement

   with Plaintiffs to receive full relief on their FLSA claims. Doc. No. 14, at 5–6. The parties explain

   that the overtime allegedly worked included Plaintiffs taking home puppies requiring special



           2
               Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
   36–2.




                                                        -4-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 5 of 10 PageID 79




   attention to avoid hospitalization or death, and thus, these hours were not reflected on Plaintiffs’

   respective timecards. Id. at 4. Because this work was performed “off-the-clock,” and there are no

   specific records showing the hours Plaintiffs allegedly worked, Plaintiffs acknowledge that it may

   be difficult to prove entitlement to damages in this case. Id. at 5. In the Settlement Agreements,

   both Rosario and Ortiz represent and acknowledge “that the settlement proceeds . . . constitute

   payment in full for all of [his/her] claims under the [FLSA], including claims for overtime,

   liquidated damages and attorney’s fees and costs and any state wage-related claims.” Doc. No. 14-

   1, at 2–3 ¶ 2, 10–12 ¶ 2.

          Accepting the parties’ representations that Plaintiffs will receive full monetary

   compensation, I recommend that the Court find that Plaintiffs have not compromised the monetary

   payment of their FLSA overtime claims within the meaning of Lynn’s Food. See Gordon v.

   Demetrios LLC, No. 6:19-cv-2050-Orl-78GJK, 2020 WL 7480726, at *2 (M.D. Fla. Apr. 7, 2020)

   (accepting as true for purposes of FLSA settlement approval the parties’ representation that the

   plaintiff was receiving full compensation for his claims, without compromise), report and

   recommendation adopted, 2020 WL 7480716 (M.D. Fla. Apr. 22, 2020); Haney v. Sch. Bd. of Union

   Cty., No. 3:16-cv-345-J-32MCR, 2017 WL 583383, at *2 (M.D. Fla. Jan. 24, 2017) (same), report

   and recommendation adopted, 2017 WL 564968 (M.D. Fla. Feb. 13, 2017).

          B.      Attorney’s Fees and Costs.

          Pursuant to the Settlement Agreements, counsel for Plaintiffs will receive $6,472.00 in

   attorney’s fees and costs, $3,236.00 for the settlement of each Plaintiff’s claims. Doc. No. 14-1, at

   3, 10. Because the parties agree that Plaintiffs will receive all of the compensation that they are

   due for their overtime claims, the amount of attorney’s fees and costs to be paid under the settlement

   agreement could not have tainted the amount Plaintiffs agreed to accept to settle the case.




                                                    -5-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 6 of 10 PageID 80




   Accordingly, the Court need not scrutinize the settlement agreement further to consider whether the

   attorney’s fees and costs to be paid are reasonable. See, e.g., Caamal v. Shelter Mortg. Co., No.

   6:13-cv-706-Orl-36KRS, 2013 WL 5421955, at *5 (M.D. Fla. Sept. 26, 2013) (“[B]ecause Caamal

   will receive all of the FLSA compensation arguably due, the Court need not consider whether the

   attorney’s fees paid under the settlement agreement are reasonable because they did not ‘taint’ the

   amount Caamal agreed to accept to settle the case.”).

          Moreover, I note that the parties represent that “[t]he amount set aside for attorneys’ fees

   and costs was negotiated separately and without regard to the amount[s] paid” to Plaintiffs. Doc.

   No. 14, at 6. In the Settlement Agreements, both Plaintiffs also state that he or she is “specifically

   . . . aware of, and agrees to, the consideration to be paid to [his/her] attorneys for representing

   [his/her] interests in this matter.” Doc. No. 14-1, at 3, 10. These representations provide further

   indication that the agreed-upon attorney’s fees and costs do not undermine the fairness of the parties’

   agreement. See Bonetti, 715 F. Supp. 2d at 1228.

          C.      Whether the Settlement is Fair and Reasonable.

          As noted above, according to the parties’ representations, Plaintiffs are not compromising

   their FLSA overtime claims. Courts have found that “[i]f judicial scrutiny confirms that the parties’

   settlement involves no compromise [of the employee’s claim], the district court should approve the

   settlement and dismiss the case. . . .” Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1350 (M.D.

   Fla. 2010) (quoting Dees v. Hydradry, 706 F. Supp. 2d 1227, 1247 (M.D. Fla. 2010)). However,

   courts have also determined that a non-cash concession by an employee, such as a confidentiality

   provision or a broad release clause, “affects both the ‘fairness’ and the ‘full compensation’

   component of the settlement, and thus requires (and often precludes) a fairness finding, even when

   all monetary compensation owed is paid in full.” See Jarvis v. City Elec. Supply Co., No. 6:11-cv-




                                                    -6-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 7 of 10 PageID 81




   1590-Orl-22DAB, 2012 WL 933057, at *5 (M.D. Fla. Mar. 5, 2012) (quoting Moreno, 729 F. Supp.

   2d at 1348), report and recommendation adopted, 2012 WL 933023 (M.D. Fla. Mar. 20, 2012). It

   is therefore appropriate to consider whether the Settlement Agreements contain any non-cash

   concessions that would undermine the fairness of the parties’ settlements. See also Doc. No. 13.

           Upon review, the Settlement Agreements do not contain broad general releases that would

   undermine the fairness of the parties’ settlements. Doc. No. 14-1. 3 However, the Settlement

   Agreements both contain two provisions that merit discussion.

           First, both Settlement Agreements contain confidentiality provisions. See Doc. No. 14-1,

   at 4 ¶ 5, 11 ¶ 5. The confidentiality provisions are essentially “irrelevant because once the

   settlement agreement was filed on the docket it became a public record.” Rabb v. Whole Foods

   Mkt. Grp., Inc., No. 6:18-cv-300-Orl-40TBS, 2018 WL 3468714, at *3 (M.D. Fla. July 3, 2018),

   report and recommendation adopted, 2018 WL 3458300 (M.D. Fla. July 18, 2018). See also

   Holley v. Sebek Kirkman LLC, No. 6:15-cv-1626-Orl-40GJK, 2016 WL 3247589, at *5 (M.D. Fla.

   May 26, 2016) (noting a confidentiality provision is “inherently unenforceable due to the public

   filing”), report and recommendation adopted, 2016 WL 3231232 (M.D. Fla. June 13, 2016).

   Moreover, a “confidentiality provision is unfair and otherwise violates the public policy underlying

   the FLSA.” See Rabb, 2018 WL 3468714, at *3, report and recommendation adopted, 2018 WL

   3458300.


           3
              I note that the definition of “Released Parties” in the Settlement Agreements extends to non-parties.
   This Court has previously questioned the propriety of releasing non-parties to an FLSA agreement. See
   Arguelles v. Noor Baig, Inc., No. 6:16-cv-2024-Orl-37TBS, Doc. No. 19 (M.D. Fla. Feb. 23, 2017).
   However, where the release is limited to the claims asserted in the complaint, the Court has allowed extension
   of such a release to non-parties to the agreement. See, e.g., Marte v. Gizmo Orlando, Inc., No. 6:18-cv-596-
   Orl-37KRS, 2018 WL 4610620, at *4 (M.D. Fla. May 31, 2018), report and recommendation adopted, 2018
   WL 3084007 (M.D. Fla. June 22, 2018); Realty, LLC, No. 6:17-cv-765-Orl-37KRS, 2018 WL 1791534, at
   *3 (M.D. Fla. Apr. 12, 2018), report and recommendation adopted, 2018 WL 1791535 (M.D. Fla. Apr. 16,
   2018). Accordingly, I recommend that the Court find that the definition of “Released Parties” does not
   undermine the fairness of the settlements in this case.



                                                        -7-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 8 of 10 PageID 82




          In their joint motion, the parties agree that “in light of this Court’s Order requiring the Parties

   to submit their Agreements on the record for review, the Parties understand that the Parties’

   confidentiality provision contained in paragraph 5 of their Agreements shall be severed.” Doc. No.

   14, at 6. In light of this representation, and because confidentiality provisions violate the public

   policy underlying the FLSA, I will respectfully recommend that the Court sever the confidentiality

   provisions from the Settlement Agreements, pursuant to the severability clauses found in the

   Settlement Agreements. See Doc. No. 14-1, at 5 ¶ 10, 12 ¶ 10.

          Both Settlement Agreements also contain a “Waiver of Reinstatement and Neutral

   Reference” provision, which provides as follows:

          [Ortiz/Rosario] agrees not to apply for, solicit, seek or otherwise attempt to obtain or
          accept employment with, or to provide services in any manner to Petland Orlando
          South, Inc. [Ortiz/Rosario] further agrees that Petland Orlando South, Inc. shall not
          be under any obligation to employ or contract with [him/her] and that, should any
          application be made by [him/her], Petland Orlando South, Inc. shall not have any
          obligation to process that application or to hire [him/her] and that the failure to
          process the application or to hire [him/her] shall not constitute a violation of any
          local, state or federal law. If any prospective employer contacts Petland Orlando
          South, Inc. regarding [Ortiz/Rosario], Petland Orlando South, Inc. shall give a neutral
          reference indicating only [Ortiz’s/Rosario’s] dates of employment, pay rate and
          position.

   See id. at 4–5 ¶ 7, 11–12 ¶ 7.

          No-rehire provisions are generally disfavored and viewed as punishing the plaintiff for

   exercising his or her rights under the FLSA. See, e.g., Owens v. SSRMI, LLC, No. 5:16-cv-15-Oc-

   PGB-PRL, 2017 WL 2190646, at *3 (M.D. Fla. Apr. 28, 2017), report and recommendation

   adopted, 2017 WL 2172089 (M.D. Fla. May 17, 2017). In some cases, such provisions are

   approved when the inclusion of the provision is inconsequential, or separate consideration is paid

   for the provision. See id. (collecting authority). Here, however, the parties have provided no

   explanation regarding the no-rehire provisions. See Doc. No. 14. Nor do the parties state that any




                                                     -8-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 9 of 10 PageID 83




   additional monetary consideration was given for the no-rehire provisions, although it is possible that

   the parties intended the neutral reference to provide such additional consideration. See id. Absent

   some explanation from the parties, I recommend the Court find the no-rehire provisions

   unenforceable. See Owens, 2017 WL 2190646, at *3, report and recommendation adopted, 2017

   WL 2172089 (no-rehire provision severed from FLSA agreement absent explanation from parties

   as to reasonableness of provision or separate consideration; even though there was a neutral

   reference provision, it was not clear whether that was intended to be separate consideration for the

   no-rehire provision). Because the no-rehire provisions are unenforceable absent some further

   explanation from the parties, I recommend the Court sever the provisions from both Settlement

   Agreements (Doc. No. 14-1, at 4–5 ¶ 7, 11–12 ¶ 7) pursuant to the severability clauses. See Doc.

   No. 14-1, at 5 ¶ 10, 12 ¶ 10.

   IV.    CONCLUSION.

          Based on the foregoing, I RESPECTFULLY RECOMMEND that the Court GRANT in

   part and DENY in part the Joint Motion for Approval of FLSA Settlement Agreement (Doc. No.

   14) as follows:

          1. SEVER the confidentiality provisions (Doc. No. 14-1, at 4 ¶ 5, 11 ¶ 5) from the

              Settlement Agreements;

          2. SEVER the no-rehire provisions (Doc. No. 14-1, at 4–5 ¶ 7, 11–12 ¶ 7) from the

              Settlement Agreements;

          3. FIND that the Settlement Agreements (Doc. No. 14-1), as amended by the Court, are

              fair and reasonable;

          4. DISMISS this case with prejudice; and thereafter

          5. DIRECT the Clerk of Court to close the file.




                                                    -9-
Case 6:21-cv-00713-RBD-LRH Document 17 Filed 07/20/21 Page 10 of 10 PageID 84




                                         NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

    Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

    objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

    conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

           Recommended in Orlando, Florida on July 20, 2021.




    Copies furnished to:

    Presiding District Judge
    Counsel of Record




                                                    - 10 -
